EXHIBIT 10.1



SEVENTH AMENDMENT TO POST-PETITION CREDIT AGREEMENT

          This SEVENTH AMENDMENT TO POST-PETITION CREDIT AGREEMENT, dated as of
April 12, 2005 (this "Amendment"), is made among WESTPOINT STEVENS INC., a
Delaware corporation and Chapter 11 debtor-in-possession ("WPS"), WESTPOINT
STEVENS INC. I, a Delaware corporation and Chapter 11 debtor-in-possession
("WPSI"), J. P. STEVENS & CO., INC., a Delaware corporation and Chapter 11
debtor-in-possession ("JPS"), J. P. STEVENS ENTERPRISES, INC., a Delaware
corporation and Chapter 11 debtor-in-possession ("JPSE"), and WESTPOINT STEVENS
STORES INC., a Georgia corporation and Chapter 11 debtor-in-possession ("WPSS")
(WPS, WPSI, JPS, JPSE and WPSS each is referred to hereinafter as a "Borrower"
and collectively as the "Borrowers"), the financial institutions from time to
time parties to the Credit Agreement (as hereinafter defined) (such financial
institutions, together with their respective successors and assigns, are
referred to hereinafter each individually as a "Lender" and collectively as the
"Lenders"), and BANK OF AMERICA, N.A., in its capacity as administrative and
collateral agent for the Lenders (together with its successors in such capacity,
the "Administrative Agent").

Recitals:

          Borrowers, Lenders and Administrative Agent are parties to a certain
Post-Petition Credit Agreement dated as of June 2, 2003, as amended by a First
Amendment to Post-Petition Credit Agreement dated as of June 26, 2003, a Second
Amendment to Post-Petition Credit Agreement, a Third Amendment to Post-Petition
Credit Agreement and First Amendment to Security Agreement dated as of September
25, 2003, a Fourth Amendment to Post-Petition Credit Agreement dated as of May
21, 2004, an Amended and Restated Fifth Amendment to Post-Petition Credit
Agreement dated as of July 2, 2004 and a Sixth Amendment to Post-Petition Credit
Agreement dated as of November 19, 2004 (as so amended, the "Credit Agreement"),
pursuant to which Lenders have made certain revolving credit loans to and issued
various letters of credit for Borrowers.

          The parties desire to amend the Credit Agreement as hereinafter set
forth.

          NOW, THEREFORE, for TEN DOLLARS ($10.00) in hand paid and other good
and valuable consideration, the receipt and sufficiency of which are hereby
severally acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

          1.          Definitions.  All capitalized terms used in this
Amendment, unless otherwise defined herein, shall have the meaning ascribed to
such terms in the Credit Agreement

   

          2.          Amendments to Credit Agreement.  The Credit Agreement is
hereby amended as follows:

 



                       (a)        By deleting Section 3.2(b) from the Credit
Agreement.

 



                       (b)        By deleting Section 5.2(a) from the Credit
Agreement and by substituting the following in lieu thereof:





 

 

          (a)        As soon as available, but in any event not later than
ninety-five (95) days after the close of each Fiscal Year, consolidated
unaudited balance sheets, and income statements, cash flow statements and
changes in stockholders' equity for the Borrowers and their consolidated
Subsidiaries for such Fiscal Year, setting forth in each case in comparative
form figures for the previous Fiscal Year, all in reasonable detail, fairly
presenting the financial position and the results of operations of the Borrowers
and their consolidated Subsidiaries as at the date thereof and for the Fiscal
Year then ended, and prepared in accordance with GAAP (subject to the GAAP
Exceptions). The Borrowers shall certify by a certificate signed by the chief
financial officer, treasurer or controller of WPS that all such statements have
been prepared in accordance with GAAP (subject to the GAAP Exceptions) and
present fairly the Borrowers' financial position as at the dates thereof and
their results of operations for the periods then ended.

   



                       (c)        By deleting Section 5.2(d) from the Credit
Agreement and by substituting the following in lieu thereof:

       

            (d)     Reserved.

   

                       (d)        By deleting the word "audited" where found in
Sections 5.1, 5.2(b), 5.2(c) and 5.2(e) of the Credit Agreement and by
substituting in lieu thereof the word "unaudited."

 

                       (e)        By deleting the second sentence of Section
5.2(e) of the Credit Agreement, which reads:

       

With each of the annual audited Financial Statements delivered pursuant to
Section 5.2(a), and within fifty (50) days after the end of any Fiscal Month
that is the last Fiscal Month of a Fiscal Quarter, the certification of the
Financial Statements required of the chief financial officer or the chief
executive officer of WPS pursuant to the Sarbanes-Oxley Act.

   

                       (f)        By deleting the first sentence of Section 7.9
of the Credit Agreement and by substituting the following sentence in lieu
thereof:

   

         7.9     Mergers, Consolidations or Sales. None of the Borrowers nor any
of their Subsidiaries shall enter into any transaction of merger,
reorganization, or consolidation, or wind up, liquidate or dissolve, or
transfer, sell, assign, lease, or otherwise dispose of all or any part of its
property, or agree to do any of the foregoing, except (i) sales of Inventory in
the Ordinary Course of Business of a Borrower (subject, in the case of a sale to
a Foreign Subsidiary, to the limitations contained in Section 7.15), (ii) sales
or other dispositions by a Borrower of Equipment that is obsolete or no longer
useable by such Borrower in its business with an orderly liquidation value not
to exceed, in the aggregate, $1,000,000 in any Fiscal Year, (iii) Permitted
Asset Dispositions, and (iv) an Acceptable Sale.

 



- 2 -






                       (g)        By deleting Sections 7.23 and 7.24 in their
entirety from the Credit Agreement and by substituting in lieu thereof the
following new Sections 7.23 and 7.24:

   

         7.23      EBITDA.  Borrowers and their Subsidiaries, on a consolidated
basis, shall achieve EBITDA of not less than $70,000,000 for the period of 12
consecutive Fiscal Months ending on the last day of each Fiscal Month.

         

         7.24      Minimum Availability.  Borrowers and their Subsidiaries, on a
consolidated basis, shall maintain Availability of not less than $60,000,000 at
all times.

   

                       (h)        By deleting the definition of "DIP Term" from
Annex A to the Credit Agreement and by substituting in lieu thereof the
following:

   

         "DIP Term" means a period commencing on the date of entry of the
Interim Financing Order and ending on the earliest to occur of: (a) December 2,
2005, or (b) the consummation of a sale, pursuant to Section 363 of the
Bankruptcy Code or pursuant to a confirmed plan of reorganization or liquidation
pursuant to Chapter 11 of the Bankruptcy Code, of all or a substantial portion
of the assets of any Borrower (not to include sales conducted pursuant to the De
Minimis Asset Sale Order), including, without limitation, an Acceptable Sale.

       

                       (i)        By adding the following new definitions of
"Acceptable Sale" and "GAAP Exceptions" to Annex A to the Credit Agreement in
appropriate alphabetical order:

       

         "Acceptable Sale" means the sale of all or substantially all of the
Borrowers' assets pursuant to Section 363 of the Bankruptcy Code, or pursuant to
a plan of reorganization or liquidation pursuant to Chapter 11 of the Bankruptcy
Code which (i) results, simultaneously with and as a condition to the
consummation of such sale, in (A) Full Payment of the Obligations (including,
without limitation, the provision for repayment of any returned checks or other
payment items that are dishonored after being credited to the Obligations), (B)
termination of the DIP Facility, and (C) termination of all Bank Products and
the provision for repayment of any liabilities of Borrowers arising in
connection therewith, or (ii) is otherwise acceptable to Administrative Agent
and each Lender in their sole and absolute discretion.

         

         "GAAP Exceptions" means, with respect to any Borrower, (i) the failure
by such Borrower to restate its balance sheet tax contingency reserves and
income statement tax provisions for its Fiscal Years 2000-2004, and the related
financial statement adjustments, and (ii) the failure by such Borrower to shift
its basis of accounting from a going concern basis to a liquidation basis for
any Fiscal Year, in each case, as more particularly described in the letter from
Borrowers to Administrative Agent dated March 4, 2005.

 



- 3 -






                       (j)        By deleting from Annex A to the Credit
Agreement the definitions of "Renewal Notice" and "Renewal Period."

 

                       (k)        By adding a new subparagraph (i) to the
"Interpretive Provisions" at the end of Annex A to the Credit Agreement, as
follows:

   

         (i)        As of April 1, 2005, the phrase "in accordance with GAAP"
and similar phrases in the Credit Agreement and the other DIP Financing
Documents shall be interpreted to mean "in accordance with GAAP (subject to the
GAAP Exceptions)".

   

          3.        Ratification and Reaffirmation.  Borrowers hereby ratify and
reaffirm the Obligations, each of the DIP Financing Documents and all of
Borrowers' covenants, duties, indebtedness and liabilities under the DIP
Financing Documents.

 

          4.          Representations and Warranties.  Borrowers represent and
warrant to Administrative Agent and Lenders, to induce Administrative Agent and
Lenders to enter into this Amendment, that the execution, delivery and
performance of this Amendment have been duly authorized by all requisite
corporate action on the part of Borrowers; and this Amendment has been duly
executed and delivered by Borrowers; and all of the representations and
warranties made by Borrowers in the Credit Agreement are true and correct in all
material respects on and as of the date hereof.

 

          5.          Amendment Fee; Expenses of Administrative Agent.  In
consideration of the Administrative Agent's and the Lenders' willingness to
enter into this Amendment and modify the terms of the Loan Agreement as set
forth herein, Borrowers jointly and severally agree to pay to the Administrative
Agent, for the account of the Lenders, in accordance with their respective Pro
Rata Shares, an amendment fee in the amount of $150,000 in immediately available
funds on the date of entry by the Court of an order approving the terms of this
Amendment, which fee is earned on the date hereof and is not subject to refund
or rebate of any kind whatsoever. Additionally, the Borrowers jointly and
severally agree to pay, on demand, all costs and expenses incurred by the
Administrative Agent in connection with the preparation, negotiation, execution
and effectiveness of this Amendment and any other documents or instruments
executed pursuant hereto and any and all amendments, modifications, and
supplements thereto, including, without limitation, the reasonable costs and
fees of the Administrative Agent's legal counsel and any taxes or expenses
associated with or incurred in connection with any instrument or agreement
referred to herein or contemplated hereby.

 

          6.          Effectiveness.  This Amendment shall become effective as
of the date first written above upon entry by the Court of an order approving
the terms of this Amendment and upon receipt by the Administrative Agent of (a)
the amendment fee described in Section 5 hereof, and (b) the following
documents, each of which shall be in form and substance satisfactory to the
Administrative Agent and the Majority Lenders:

 



                       (i)        at least 12 original counterparts of this
Amendment, duly executed and delivered by the Borrowers, each of the Lenders and
the Administrative Agent; and

 



- 4 -






 

                       (ii)        a copy of each Borrower's resolutions,
certified as true and complete by the corporate secretary or assistant secretary
of such Borrower, which resolutions shall authorize such Borrower's execution,
delivery and performance of its obligations under this Amendment and each
amendment to the Credit Agreement heretofore executed and delivered by the
Borrowers.

 

          7.          Governing Law.  This Amendment shall be governed by and
construed in accordance with the internal laws of the State of New York.

 

          8.          Court Approval. Each of the parties hereby agrees to
pursue diligently and promptly Court approval of this Amendment.

 

          9.          No Novation, etc. Except as otherwise expressly provided
in this Amendment, nothing herein shall be deemed to amend or modify any
provision of the Credit Agreement or any of the other DIP Financing Documents,
each of which shall remain in full force and effect. This Amendment is not
intended to be, nor shall it be construed to create, a novation or accord and
satisfaction.

 

         10.         Counterparts; Telecopied Signatures. This Amendment may be
executed in any number of counterparts and by different parties to this
Amendment on separate counterparts, each of which, when so executed, shall be
deemed an original, but all such counterparts shall constitute one and the same
agreement. Any signature delivered by a party by facsimile transmission shall be
deemed to be an original signature hereto.

 



 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



 

 

 

 

- 5 -






 

          IN WITNESS WHEREOF, the parties have entered into this Amendment on
the date first above written.



 

 

BORROWERS

:




WESTPOINT STEVENS INC.
WESTPOINT STEVENS INC. I
J.P. STEVENS & CO., INC.
J.P. STEVENS ENTERPRISES, INC.
WESTPOINT STEVENS STORES INC.



By:  /s/ Thomas M. Lane







 

      Name:  Thomas M. Lane
      Title:  Senior Vice President and Treasurer of WestPoint Stevens Inc., and
Vice President and Treasurer of WestPoint Stevens Inc. I, J.P. Stevens & Co.,
Inc., J.P. Stevens Enterprises, Inc. and WestPoint Stevens Stores Inc.









 

 

ADMINISTRATIVE AGENT

:

Bank of America, N.A.,
as Administrative Agent

By:  /s/ Sherry Lail







 

      Name:  Sherry Lail
      Title:  Senior Vice President

   









 

     

LENDERS

:

Bank of America, N.A.

By:  /s/ Sherry Lail







 

      Name:  Sherry Lail
      Title:  Senior Vice President

   









 

     

WEBSTER BUSINESS CREDIT
CORPORATION

(f/k/a Whitehall Business
Credit Corporation)

By:  /s/ Alan F. McKay







 

      Name:  Alan F. McKay
      Title:  Vice President








 

     

PNC BANK, NATIONAL ASSOCIATION



By:  /s/ Scott Goldstein







 

      Name:  Scott Goldstein
      Title:  Vice President









 

WELLS FARGO FOOTHILL, LLC



By: /s/ Donna Arenson 







 

       Name:  Donna Arenson
       Title:  Assistant Vice President









 

   

 

 

THE CIT GROUP/COMMERCIAL
SERVICES, INC.



By:  /s/ William H. Skidmore







 

       Name:  William H. Skidmore
       Title:  Vice President









 

     

GENERAL ELECTRIC CAPITAL
CORPORATION



By:  /s/ W. Jerome McDermott







 

       Name:  W. Jerome McDermott
       Title:  Duly Authorized Signatory









 

     

AMSOUTH BANK



By:  /s/ Frank D. Marsicano







 

       Name:  Frank D. Marsicano
       Title:  Attorney-in-Fact

   



 